Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1,3-4 and 10-19  are currently amended.
Claims 1-20 are allowed.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the algorithm and mental processes concepts into a practical application as supported in the specification paragraphs [0032]-[0033]. Accordingly, claims 1, recite a specific technique to improve the efficiency and accuracy of the model. Therefore, claims 1-20, when read in light of Applicant's specification, provide a specific improvement in computer technology (i.e. AI) and qualify as eligible subject matter under 35 U.S.C. § 101.  Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623